El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
• Los demandantes en su carácter de padres de Nicolás Vélez establecieron demanda contra Juan Font alegando que su hijo fué arrollado y muerto por un automóvil de carga *313del demandado guiado por.su empleado Santiago Seijo qne no. estaba autorizado legalmente para ello, yendo el auto-móvil a gran velocidad, por el lado izquierdo de la carretera, sin. las luces de ley y sin tomar las precauciones debidas.
Negó el demandado las alegaciones de la demanda que le perjudicaban y a su vez alegó que su autolnóvil marchó cumpliendo con todos los requisitos de ley, que especifica, y a nadie arrolló. Y alegó además que si el hijo de los de-mandantes se ocasionó la muerte al caer del estribo del truck del demandado, la muerte se debió a su propia negli-gencia habiendo actuado como un intruso, sin permiso, con-sentimiento, ni conocimiento del demandado.
Fue el pleito a juicio y la corte finalmente dictó senten-cia declarando la demanda sin lugar. De su opinión y sen-tencia transcribimos lo que sigue:
'■Estudiada detenidamente la prueba aportada, creemos que ella no sostiene las alegaciones de la demanda y que por el contrario, tiende a demostrar que si en realidad la muerte de dicho Nicolás Yélez hubiera sido ocasionada por el truck del demandado, él actuó de todos- modos negligentemente y contribuyó en tal grado al acci-dente que pueden considerarse exentos de responsabilidad, los em-pleados del demandado.”
No conformes los demandantes apelaron. Su recurso se basa únicamente en la errónea apreciación de la prueba por parte del juez sentenciador.
Hemos examinado cuidadosamente las alegaciones, las pruebas y los alegatos y creemos que no puede llegarse a otra conclusión que no sea la de confirmar la sentencia ape-lada.
La prueba de los demandantes fue deficiente en sí misma. Nada aclara con respecto a las heridas recibidas por Vélez: cómo pudieron ser causadas, si por una caída, o por un choque, o por un arrollamiento; nada dice en relación con las huellas que pudiera haber dejado el automóvil o sobre el estado en que éste se encontrara después del accidente. Y la prueba aportada por el demandado no sólo tiende a *314explicar la ocurrencia en forma tal que si sucedió lo fue sin ■culpa en absoluto para él, pues si corriendo su automóvil trató de alcanzarlo el hijo de los demandantes por su propia voluntad, sin invitación ni consentimiento, ni siquiera cono-cimiento del demandado, y al subir cayó y se ocasionó la muerte, de nada es responsable el demandado, si que tiende además a desacreditar el testimonio del testigo más impor-tante del demandante, Sostre, al sostener que no se encon-traba en el sitio de la ocurrencia.
El único de los motivos de negligencia alegados que ■ quedó comprobado fué el de que el chauffeur del demandado no estaba autorizado para guiar automóviles de carga, pero ya esta corte ha resuelto que “la mera omisión del conductor de un automóvil de tener la licencia estatutoria al ma-tar con un carro a un viandante en el camino no le hará responsable por el daño causado, a menos que dicha omisión tuviera alguna relación con la causa de la muerte.” Maldonado v. Hamilton, 32 D.P.R. 224. Además, aquí quedó comprobado que si bien el chauffeur no tenía una licencia específica para manejar automóviles de carga, la tenía para manejar automóviles de pasajeros habiendo practicado cuatro años y de hecho manejado automóviles de carga de diferentes mar-cas.
La cita del caso de Cruz v. Sotomayor, 32 D.P.R. 189, no es aplicable. Los hechos son distintos.

Debe confirmarse la sentencia recurrida.